DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Multiple periods in the claims {a. should be a), i. should be i) etc.} (See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) [MPEP 608.01(m)].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "80 wt%" and 90 wt% inorganic filler” in line 1, however, claim 1 recites 75 wt%" and 85 wt% inorganic filler.  It is unclear how claim 6 can contain greater than 85 wt% to 90 wt% inorganic filler, as claim 1 limits the filler to 85 wt%. 
Claim 13 recites a flexural modulus of greater than 16 MPa and less than 20 MPa, however, the specification recites GPa as the units for the flexural modulus [0027, 0063, 0065; Table 2].  It is unclear if the flexural modulus is greater than 16 MPa and less than 20 MPa, or if it is flexural modulus of greater than 16 GPa and less than 20 GPa, therefor claim 13 is indefinite.  For the purpose of examination, claim 13 will be interpreted as having a flexural modulus of greater than 16 GPa and less than 20 GPa.
Claim 15 recites the limitation "80 wt%" and 90 wt% inorganic filler” in line 1, however, claim 12 recites 75 wt%" and 85 wt% inorganic filler.  It is unclear how claim 15 can contain greater than 85 wt% to 90 wt% inorganic filler, as claim 12 limits the filler to 85 wt%. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldenburger et al. (US 2018/0228580).
Regarding claims 12 and 15:  Oldenburger et al. (US ‘580) discloses compositions for dental milling blanks [abstract], wherein Example 19 [Ex. 19; 0117-0125; Tables 10-11, Ex. 19] contains 83.40 wt% fillers (comprising 12.70 wt% dental glass 1, 56.10 wt% dental glass 4 and 14.60 wt% Nano-SiO2 (40 nm)), 16.30 wt% monomers (comprising 6.90 wt% Bis-EMA2.6, 4.30 wt% TCDDMA, 4.30 wt% UDMA, and 0.80 wt% HDDMA) and 0.30 wt% benzoyl peroxide.  The composition was mixed and cured to afford a composite block having a flexural strength of 242 MPa [Ex. 19; 0117-0125; Tables 10-11, Ex. 19].
Regarding claims 13-14:  Oldenburger et al. (US ‘580) discloses the basic claimed composition [as set forth above with respect to claim 12].
The claimed effects and physical properties, i.e. a block material having a flexural modulus greater than 16 GPa and less than 20 GPa [instant claim 13]; a block material having a fracture toughness greater than 1.80 MPa⸱m1/2 [instant claim 14], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qui et al. (WO 2017/219742).  An English machine translation was used for citation.
Regarding claims 12-15:  Qui et al. (WO ‘742) discloses dental composite resin materials [0008] prepared from a resin, inorganic fillers and initiators [0010], wherein the initiators are peroxides, peroxyacetates, and/or peroxybenzoates [0021].  Qui et al. (WO ‘742) discloses Example 1 [Ex. 1; 0049-0064; Table 1, Ex. 1] contains 19 wt% resins (1.9 parts by weight {pbw} BisGMA (bisphenol A glycidyl methacrylate [0031]), 7.6 pbw UDMA (urethane dimethacrylate [0031]) and 1.9 pbw Bis-EMA (ethoxylated bisphenol A dimethacrylate [0031]), 3.8 pbw TEGDMA, and 3.8 pbw HEMA) and 81 wt% fillers (glass fiber [0051], lanthanum glass powder, nano silicon dioxide, nano zirconium dioxide [0033, 0054]) [Ex. 1; 0049-0064; Table 1-2, Ex. 1].  The resulting composite has a flexural strength of 601 MPa, flexural modulus of 18.25 GPa and a fracture toughness of 9.45 MPa⸱m1/2 [0056; 0063-0064; Table 2, Ex. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2015/0182315).
Regarding claims 1-3, 6 and 11:  Okada et al. (US ‘315) discloses methods for producing dental mill blanks [abstract], wherein an inorganic filler molded article is contacted with a polymerizable monomer composition and polymerized to cure the monomer composition [0021-0023].  Okada et al. (US ‘315) discloses the monomer is polymerized under a pressure of 200 MPa or more [0147] and at a temperature of 80 oC to 180 oC [0147].  Okada et al. (US ‘315) discloses Example 11 [Ex. 11; 0178; Table 1-2, Ex. 11] prepares a mill blank containing 74 wt% filler A-3 [0163] by contacting a molded article with a resin composition containing 30 parts U-4TH, 30 parts D6E (2,2-bis[4-acryloyloxypolyethoxyphenyl]propane; 6 ethoxy groups [0160]), 25 parts NPG, 15 parts HFPD, and 1.5 parts AIBN (2,2-azobisisobutyronitrile [0113, 0160]), and curing the resin composition at 110 oC and 900 MPa [Ex. 11; 0178; Table 1-2, Ex. 11].  The resulting mill blank has a compressive strength of 265 MPa [Table 2, Ex. 11].   Okada et al. (US ‘315) discloses 65 wt% to 95 wt% filler [0025].
Okada et al. (US ‘315) does not disclose Ex. 11 containing 75 wt% to 85 wt% filler.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while the mill blank of Ex. 11 does not contain 75 wt% to 85 wt% filler, one having skill in the art would have found it obvious to have prepared a mill blank containing 75 wt% to 85 wt% filler, as Okada et al. (US ‘315) discloses 65 wt% to 95 wt% filler [0025]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Okada et al. (US ‘315) does not specifically disclose a pressure of 250 MPa to 560 MPa and temperature of 160 oC to 220 oC.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while the mill blank of Ex. 11 was not prepared by curing at a pressure of 250 MPa to 560 MPa and temperature of 160 oC to 220 oC, one having skill in the art would have found it obvious to have prepared a mill blank by curing at a pressure of 250 MPa to 560 MPa and temperature of 160 oC to 180 oC, as Okada et al. (US ‘315) the monomer is polymerized under a pressure of 200 MPa or more [0147] and at a temperature of 80 oC to 180 oC [0147]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Regarding claim 7:  Okada et al. (US ‘315) discloses filler A-3 contains ultrafine silica (0.04 µm (40 nm)) [0163].  
Regarding claims 8-9:  Okada et al. (US ‘315) discloses hybrid particles containing ultrafine particles and inorganic particles [0058, 0165], wherein the ratio of ultrafine particles to inorganic particles is 1/1 to 1/20 [0056].  Okada et al. (US ‘315) discloses the hybrid filler is present at 80 wt% to 96 wt% [0058].  Okada et al. (US ‘315) discloses particles A-5 containing ~ 83 wt% barium boroaluminosilicate glass powder (1.5 µm) and ~ 17 wt% ultrafine silica (0.04 µm (40 nm)) [0165].  
Okada et al. (US ‘315) does not specifically disclose hybrid particles containing 1 to 10 wt% ultrafine filler.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while hybrid particles A-5 do not contain 1 to 10 wt% 40 nm silica, one having skill in the art would have found it obvious to have prepared hybrid particles 1 to 10 wt% 40 nm silica, as Okada et al. (US ‘315) discloses the ratio of ultrafine particles to inorganic particles is 1/1 to 1/20 [0056]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Regarding claim 10:  Okada et al. (US ‘315) discloses CIP and HIP (hot isotactic pressing [0147].  

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2015/0182315).
Regarding claims 12 and 15:  Okada et al. (US ‘315) discloses compositions for dental mill blanks [abstract], wherein Example 11 [Ex. 11; 0178; Table 1-2, Ex. 11] prepares a mill blank containing 74 wt% filler A-3 [0163] from a resin composition containing 30 parts U-4TH, 30 parts D6E (2,2-bis[4-acryloyloxypolyethoxyphenyl]propane; 6 ethoxy groups [0160]), 25 parts NPG, 15 parts HFPD, and 1.5 parts AIBN (2,2-azobisisobutyronitrile [0113, 0160]) [Ex. 11; 0178; Table 1-2, Ex. 11].  The resulting mill blank has a compressive strength of 265 MPa [Table 2, Ex. 11].   Okada et al. (US ‘315) discloses 65 wt% to 95 wt% filler [0025].
Okada et al. (US ‘315) does not disclose Ex. 11 containing 75 wt% to 85 wt% filler.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while the mill blank of Ex. 11 does not contain 75 wt% to 85 wt% filler, one having skill in the art would have found it obvious to have prepared a mill blank containing 75 wt% to 85 wt% filler, as Okada et al. (US ‘315) discloses 65 wt% to 95 wt% filler [0025]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Regarding claim 13:  Okada et al. (US ‘315) discloses a flexural modulus of 8 GPa or more [0179].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Regarding claim 14:  Okada et al. (US ‘315) discloses the basic claimed composition [as set forth above with respect to claim 12].
The claimed effects and physical properties, i.e. a block material having a fracture toughness greater than 1.80 MPa⸱m1/2 [instant claim 14], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 16:  Okada et al. (US ‘315) discloses hybrid particles containing ultrafine particles and inorganic particles [0058, 0165], wherein the ratio of ultrafine particles to inorganic particles is 1/1 to 1/20 [0056].  Okada et al. (US ‘315) discloses the hybrid filler is 80 wt% to 96 wt% [0058].  Okada et al. (US ‘315) discloses particles A-5 containing ~ 83 wt% barium boroaluminosilicate glass powder (1.5 µm) and ~ 17 wt% ultrafine silica (0.04 µm (40 nm)) [0165].  
Okada et al. (US ‘315) does not specifically disclose hybrid particles containing 1 to 10 wt% ultrafine filler.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while hybrid particles A-5 do not contain 1 to 10 wt% 40 nm silica, one having skill in the art would have found it obvious to have prepared hybrid particles 1 to 10 wt% 40 nm silica, as Okada et al. (US ‘315) discloses the ratio of ultrafine particles to inorganic particles is 1/1 to 1/20 [0056]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qui et al. (WO 2017/219742).  An English machine translation was used for citation.
Regarding claims 1-8 and 11:  Qui et al. (WO ‘742) discloses method of preparing dental composite resin materials [0008] comprising a resin, inorganic fillers and initiators [0010], wherein the initiators are peroxides, peroxyacetates, and/or peroxybenzoates [0021].  Qui et al. (WO ‘742) discloses curing the material at a temperature of 100-200 oC and a pressure of 10-200 MPa [0045, 0052; Table 1 (see also pg., 3, ln. 2-5 of (WO ‘742) for MPa as unit)].  Qui et al. (WO ‘742) discloses Example 1 [Ex. 1; 0049-0064; Table 1-2, Ex. 1] contains 19 wt% resins (1.9 parts by weight {pbw} BisGMA (bisphenol A glycidyl methacrylate [0031]), 7.6 pbw UDMA (urethane dimethacrylate [0031]) and 1.9 pbw Bis-EMA (ethoxylated bisphenol A dimethacrylate [0031]), 3.8 pbw TEGDMA, and 3.8 pbw HEMA) and 81 wt% fillers (glass fiber [0051], lanthanum glass powder {0.01 µm to 10 µm [0033]}, nano silicon dioxide {nano = 10-100 nm [0033]}, nano zirconium dioxide [0033, 0054]) [Ex. 1; 0049-0064; Table 1-2, Ex. 1].  The material was cured at 120 oC and 20 MPa [Table 1, Ex. 1]; the resulting composite has a flexural strength of 601 MPa, flexural modulus of 18.25 GPa and a fracture toughness of 9.45 MPa⸱m1/2 [0056; 0063-0064; Table 2, Ex. 1].
While the material of Ex. 1 was not cured at a temperature of 160 oC to 220 oC, one having skill in the art would have found it obvious to have prepared a mill blank by curing at a temperature of 160 oC to 200 oC, as Qui et al. (WO ‘742) discloses curing the material at a temperature of 100-200 oC [0045]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
While Ex. 1 was not prepared by curing at a pressure of 250 MPa to 560 MPa, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claims 10:  Qui et al. (WO ‘742) discloses hot-pressing [0047].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767